DETAILED ACTION
In response to the Amendments filed on April 5, 2022, claims 1-8 are still withdrawn and claims 10 and 12 are amended; claim 11 is cancelled. Currently, claims 10 and 12 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5804” and “5824” of Fig. 58 (see Interview Summary dated April 12, 2022 for additional details).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5826” has been used to designate both the proximal portion of the hollow hood that is cylindrical in Fig. 58 (see Interview Summary dated April 12, 2022 for additional details) and a hole in Fig. 63, see instant [0081].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: while the proximal portion of the hollow hood being cylindrical in shape appears to be supported by both Figs. 56 and 58, the description for this feature appears to be missing from instant [0074], see attached interview summary for additional details. Appropriate correction is required.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
Claim 10: the recitation of “a patient’s body” on lines 15-16 should be recited as --said patient’s body-- so as to avoid any confusion of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the newly added limitation of “said distal end portion tapering continuously in decreasing thickness from adjoining said proximal portion of said hollow hood to a distal blunted point” appears to be new matter because the instant disclosure is silent to a change in thickness for this portion. First, it is noted the instant specification does not provide any disclosure of a thickness of the distal end portion. Second, while Figs. 56 and 58 illustrates that the distal end portion of the hollow hood having a conical shape, these figures does not provide sufficient detail to supporting the limitation of “tapering continuously in decreasing thickness.” However, as best understood for the purpose of continuous examination, it appears that the limitation should be recited as --said distal end portion tapering continuously in decreasing diameter from adjoining said proximal portion of said hollow hood to a distal blunted point--, see also Interview Summary dated April 12, 2022 for additional details.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered and are persuasive.

Allowable Subject Matter
Claims 10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, see PTO-892, does not explicitly disclose of the newly added limitation drawn to the hollow hood in combination with the other limitations that claims 10 and 12 have been interpreted to require, see above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783